

Exhibit 10.2
GUARANTY OF MASTER LEASE
This GUARANTY OF MASTER LEASE (this "Guaranty"), is made and entered into as of
the December 1, 2012 by GENESIS HEALTHCARE LLC, a Delaware limited liability
company ("Guarantor"), in favor of _______________________ (the "Landlord").
Landlord hereby executes this Agreement solely for the purpose of acknowledging
and agreeing to the terms and conditions of Sections 13 and 15.
RECITALS
A.    WHEREAS, reference is hereby made to (a) that certain master lease (as
amended, modified, revised or restated, the "Master Lease") pursuant to which
the Landlord leases certain facilities (the "Facilities") to the parties listed
on Exhibit A (collectively, the "Tenants"), and (b) that certain guaranty (the
"Released Guaranty"), pursuant to which the Sun Healthcare Group, Inc.(the
"Released Guarantor"), guarantees the obligations of the Tenants under the
Master Lease for the benefit of the Landlord. All initially-capitalized terms
used and not otherwise defined herein shall have the same meanings given such
terms in the Master Lease.
B.    WHEREAS, contemporaneously with the execution of this Guaranty, Guarantor,
or a subsidiary thereof, shall merge with the Released Guarantor, the parent of
the Tenants;
C.    WHEREAS, Guarantor and Landlord acknowledge and agree that this Guaranty
is being given in connection with that certain Consent and Amendment Agreement
dated June 20, 2012, between Landlord and Guarantor, and upon execution of this
Guaranty by Guarantor, the Released Guarantor shall be released from their
obligations under the Released Guaranty in accordance with the terms hereof.
AGREEMENTS
NOW, THEREFORE, in consideration of the Landlord entering into the Master Lease
with the Tenants, and other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, Guarantor agrees as follows:
1.    Guaranty. In consideration of the benefit derived or to be derived by it
therefrom, as to the Master Lease, effective as of the date hereof with respect
to Obligations (as hereinafter defined) arising from and after the Commencement
Date of the Master Lease, Guarantor hereby unconditionally and irrevocably
guarantees (i) the payment when due of all rent and all other sums payable by
Tenants under the Master Leases, and (ii) the faithful and prompt performance
when due of each and every one of the terms, conditions and covenants to be kept
and performed by Tenants under the Master Lease, and any and all amendments,
modifications, extensions and renewals of the Master Lease, including without
limitation all indemnification obligations, insurance obligations, and all
obligations to operate, rebuild, restore or replace any facilities or
improvements now or hereafter located at the Facilities (collectively, the
"Obligations"). In the event of the failure of Tenants to pay any such rent or
other sums, or to render any other performance required of Tenants under the
Master Lease, when due or within any applicable cure period, Guarantor shall
forthwith perform or cause to be performed all provisions of the Master Lease to
be performed by Tenants thereunder, and pay all reasonable costs of collection
or enforcement and other damages that may result from the non-performance
thereof to the full extent provided under the Master Lease. As to the
Obligations, Guarantor's liability under this Guaranty is without limit.

1





--------------------------------------------------------------------------------



2.    Survival of Obligations. The obligations of Guarantor under this Guaranty
shall survive and continue in full force and effect notwithstanding:
(a)    any amendment, modification, or extension of the Master Lease;
(b)    any compromise, release, consent, extension, indulgence or other action
or inaction in respect of any terms of the Master Lease;
(c)    any substitution or release, in whole or in part, of any security for
this Guaranty which Landlord may hold at any time;
(d)    any exercise or non-exercise by Landlord of any right, power or remedy
under or in respect of the Master Lease or any security held by Landlord with
respect thereto, or any waiver of any such right, power or remedy;
(e)    any bankruptcy, insolvency, reorganization, arrangement, adjustment,
composition, liquidation, or the like of a Tenant or any other guarantor;
(f)    any limitation of a Tenant's liability under the Master Lease or any
limitation of a Tenant's liability thereunder which may now or hereafter be
imposed by any statute, regulation or rule of law, or any illegality,
irregularity, invalidity or unenforceability, in whole or in part, of the Master
Lease or any term thereof;
(g)    any sale, lease, or transfer of all or any part of any interest in a
Facility or any or all of the assets of a Tenant to any other person, firm or
entity other than to Landlord;
(h)    any act or omission by Landlord with respect to any of the security
instruments or any failure to file, record or otherwise perfect any of the same;
(i)    any extensions of time for performance under the Master Lease, whether
prior to or after the expiration of the Term;
(j)    the release of a Tenant from performance or observation of any of the
agreements, covenants, terms or conditions contained in the Master Lease by
operation of law or otherwise;
(k)    the fact that a Tenant may or may not be personally liable, in whole or
in part, under the terms of the Master Lease to pay any money judgment;
(l)    the failure to give Guarantor any notice of acceptance, default or
otherwise;
(m)    any other guaranty now or hereafter executed by Guarantor or anyone else
in connection with the Master Lease;
(n)    any rights, powers or privileges Landlord may now or hereafter have
against any other person, entity or collateral; or
(o)    any other circumstances, whether or not Guarantor had notice or knowledge
thereof.

2





--------------------------------------------------------------------------------



3.    Primary Liability. The liability of Guarantor with respect to the Master
Lease shall be primary, direct and immediate, and Landlord may proceed against
Guarantor: (a) prior to or in lieu of proceeding against a Tenant, its assets,
any security deposit, or any other guarantor; and (b) prior to or in lieu of
pursuing any other rights or remedies available to Landlord. All rights and
remedies afforded to Landlord by reason of this Guaranty or by law are separate,
independent and cumulative, and the exercise of any rights or remedies shall not
in any way limit, restrict or prejudice the exercise of any other rights or
remedies.
In the event of any default under the Master Lease, a separate action or actions
may be brought and prosecuted against Guarantor whether or not the applicable
Tenant is joined therein or a separate action or actions are brought against
such Tenant. Landlord may maintain successive actions for other defaults.
Landlord's rights hereunder shall not be exhausted by its exercise of any of its
rights or remedies or by any such action or by any number of successive actions
until and unless all indebtedness and Obligations the payment and performance of
which are hereby guaranteed have been paid and fully performed.
4.    Obligations Not Affected. Subject to the terms of the Master Lease,
Landlord may, without notice to Guarantor: (a) amend, alter, compromise,
accelerate, extend or change the time or manner for the payment or the
performance of any Obligation hereby guaranteed; (b) extend, amend or terminate
the Master Lease; or (c) release a Tenant by consent to any assignment (or
otherwise) as to all or any portion of the Obligations hereby guaranteed. Any
exercise or non-exercise by Landlord of any right hereby given Landlord, dealing
by Landlord with Guarantor or any other guarantor, Tenant or any other person,
or change, impairment, release or suspension of any right or remedy of Landlord
against any person including the applicable Tenant's and any other guarantor
will not affect any of the Obligations of Guarantor hereunder or give Guarantor
any recourse or offset against Landlord.
5.    Waiver. With respect to the Master Lease, Guarantor hereby waives and
relinquishes all rights and remedies accorded by applicable law to sureties
and/or guarantors or any other accommodation parties, under any statutory
provisions, common law or any other provision of law, custom or practice, and
agrees not to assert or take advantage of any such rights or remedies including,
but not limited to:
(a)    any right to require Landlord to proceed against a Tenant or any other
person or to proceed against or exhaust any security held by Landlord at any
time or to pursue any other remedy in Landlord's power before proceeding against
Guarantor or to require that Landlord cause a marshaling of a Tenant's assets or
the assets, if any, given as collateral for this Guaranty or to proceed against
a Tenant and/or any collateral, including collateral, if any, given to secure
Guarantor's obligation under this Guaranty, held by Landlord at any time or in
any particular order;
(b)    any defense that may arise by reason of the incapacity or lack of
authority of any other person or persons;
(c)    notice of the existence, creation or incurring of any new or additional
indebtedness or obligation or of any action or non-action on the part of a
Tenant, Landlord, any creditor of a Tenant or Guarantor or on the part of any
other person whomsoever under this or any other instrument in connection with
any obligation or evidence of indebtedness held by Landlord or in connection
with any obligation hereby guaranteed;

3





--------------------------------------------------------------------------------



(d)    any defense based upon an election of remedies by Landlord which destroys
or otherwise impairs the subrogation rights of Guarantor or the right of
Guarantor to proceed against a Tenant for reimbursement, or both;
(e)    any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;
(f)    any duty on the part of Landlord to disclose to Guarantor any facts
Landlord may now or hereafter know about a Tenant, regardless of whether
Landlord has reason to believe that any such facts materially increase the risk
beyond that which Guarantor intends to assume or has reason to believe that such
facts are unknown to Guarantor or has a reasonable opportunity to communicate
such facts to Guarantor, it being understood and agreed that Guarantor is fully
responsible for being and keeping informed of the financial condition of a
Tenant and of all circumstances bearing on the risk of non-payment or
non-performance of any Obligations or indebtedness hereby guaranteed;
(g)    any defense arising because of Landlord's election, in any proceeding
instituted under the federal Bankruptcy Code, of the application of Section
1111(b)(2) of the federal Bankruptcy Code;
(h)    any defense based on any borrowing or grant of a security interest under
Section 364 of the federal Bankruptcy Code; and
(i)    all rights and remedies accorded by applicable law to guarantors,
including without limitation, any extension of time conferred by any law now or
hereafter in effect and any requirement or notice of acceptance of this Guaranty
or any other notice to which the undersigned may now or hereafter be entitled to
the extent such waiver of notice is permitted by applicable law.
6.    Warranties. With respect to the Master Lease, Guarantor warrants that: (a)
this Guaranty is executed at the Tenants' request; and (b) Guarantor has
established adequate means of obtaining from each Tenant on a continuing basis
financial and other information pertaining to Tenants' financial condition.
Guarantor agrees to keep adequately informed from such means of any facts,
events or circumstances which might in any way affect Guarantor's risks
hereunder, and Guarantor further agrees that the Landlord shall have no
obligation to disclose to Guarantor information or material acquired in the
course of the Landlord's relationships with Tenants.
7.    No-Subrogation. Until all Obligations of a Tenant under the Master Lease
have been satisfied and discharged in full for six (6) months, Guarantor shall
have no right of subrogation and waives any right to enforce any remedy which
the applicable Landlord now has or may hereafter have against such Tenant and
any benefit of, and any right to participate in, any security now or hereafter
held by such Landlord with respect to the Master Lease.
8.    Subordination. If for any reason whatsoever a Tenant now or hereafter
becomes indebted to Guarantor or any Affiliate of any Guarantor, such
indebtedness and all interest thereon shall at all times be subordinate to such
Tenant's obligation to the applicable Landlord to pay as and when due in
accordance with the terms of the Master Lease the guaranteed Obligations. During
any time in which an Event of Default has occurred and is continuing under the
Master Lease and not been cured within any cure period provided for therein (and
provided that Guarantor has received written notice thereof),

4





--------------------------------------------------------------------------------



Guarantor agrees to make no claim for such indebtedness that does not recite
that such claim is expressly subordinate to the applicable Landlord's rights and
remedies under the Master Lease.
9.    No Delay. Any payments required to be made by Guarantor hereunder shall
become due within ten (10) days of written demand therefor following the
occurrence and during the continuance of an Event of Default under the Master
Lease.
10.    Application of Payments. With respect to the Master Lease, and with or
without notice to Guarantor, the applicable Landlord, in such Landlord's sole
discretion and at any time and from time to time and in such manner and upon
such terms as such Landlord deems appropriate, may (a) apply any or all payments
or recoveries from the applicable Tenant or from any other guarantor under any
other instrument or realized from any security, in such manner and order of
priority as such Landlord may determine, to any indebtedness or other obligation
of such Tenant with respect to the Master Lease and whether or not such
indebtedness or other obligation is guaranteed hereby or is otherwise secured or
is due at the time of such application, and (b) refund to such Tenant any
payment received by Landlord under the Master Lease.
11.    Guaranty Default.
(a)    As used herein, the term "Guaranty Default" shall mean one or more of the
following events (subject to applicable cure periods):
(i)    the failure of Guarantor to pay the amounts required to be paid hereunder
within then (10) days of written demand therefor following the occurrence and
during the continuance of an Event of Default under the Master Lease; and
(ii)    the failure of Guarantor to observe and perform any covenant, condition
or agreement on its part to be observed or performed, other than as referred to
in subsection (i) above, for a period of thirty (30) days after written notice
of such failure has been given to Guarantor by Landlord, unless such Landlord
agrees in writing to an extension of such time prior to its expiration.
(b)    Upon the occurrence of a Guaranty Default, the applicable Landlord shall
have the right to bring such actions at law or in equity, including appropriate
injunctive relief, as it deems appropriate to compel compliance, payment or
deposit, and among other remedies to recover its reasonable attorneys' fees in
any proceeding, including any appeal therefrom and any post judgment
proceedings.
12.    Guarantor Covenants.
(a)    Within ninety (90) days after the end of Guarantor's fiscal years,
Guarantor shall deliver to Landlord a copy of its (consolidated) Financial
Statements, prepared in accordance with GAAP, consistently applied, and
certified by an officer of Guarantor and reported on by a "Big Four" certified
public accounting firm or other certified public accounting firm approved by
Landlord, which approval will not be unreasonably withheld. Together with
Guarantor's Financial Statement furnished in accordance with the preceding
sentence, Guarantor shall deliver (a) an Officer's Certificate of Guarantor
stating that Guarantor is not in default in the performance or observance of any
of the terms of this Guaranty, or if Guarantor is in default, specifying all
such defaults, the nature thereof, and the steps being taken to remedy the same,
and (b) a report with respect to the financial statements from Guarantor's
accountants, which report shall be unqualified as to going concern and scope of
audit of Guarantor and its subsidiaries and shall

5





--------------------------------------------------------------------------------



provide in substance that (i) such consolidated financial statements present
fairly the consolidated financial position of Guarantor and its subsidiaries as
at the dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP, and (ii) that the examination by
Guarantor's accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards.
(b)    Guarantor shall maintain, at each fiscal quarter end, a Net Worth (as
defined below) as follows:
(i)    for the period commencing on the date hereof and ending December 31,
2012, of no less than $60,000,000.
(ii)    for the period commencing January 1, 2013 and ending June 30, 2013, of
no less than $80,000,000;
(iii)    for the period commencing July 1, 2013 and ending September 30, 2013,
of no less than $100,000,000;
(iv)     for the period commencing October 1, 2013 and ending June 30, 2014, of
no less than $125,000,000;
(v)    for the period commencing July 1, 2014 and ending September 30, 2014, of
no less than $175,000,000;
(vi)    for the period commencing October 1, 2014 and ending March 31, 2015, of
no less than $200,000,000;
(vii)    for the period commencing April 1, 2015 and ending June 30, 2015, of no
less than $225,000,000;
(viii)    for the period commencing July 1, 2015 and ending September 30, 2015,
of no less than $250,000,000; and
(ix)    for the remainder of the term of the Master Lease, of no less than
$300,000,000.
"Net Worth" means an amount equal to the total consolidated net book value of
the tangible assets of the Person (excluding goodwill and other intangible
assets) minus the total consolidated liabilities of such Person. For purposes of
this calculation, the book value of tangible net assets will exclude the
unamortized balance of capitalized assets associated with capital lease or
similar financing obligations and the total liabilities will exclude the
unamortized balance of capital lease or similar financing obligation
liabilities. Total liabilities will further exclude the net book value of any
deferred tax liabilities associated with intangible assets, any liabilities
associated with the JER Redemption (as hereinafter defined) and any liabilities
associated with the Management Incentive Plan (as hereinafter defined). For the
avoidance of doubt, the JER Redemption and the Management Incentive Plan will be
deducted from Net Worth on a cash basis in the period disbursed. "JER
Redemption" means the buy-out of the interests held by certain affiliates of JER
Partners in the indirect parent of Guarantor. "Management Incentive Plan" means
any payments to be made to certain members of management of Guarantor pursuant
to that certain Distribution and Payment Agreement dated April 1, 2011.

6





--------------------------------------------------------------------------------



13.    Release. The Landlord hereby releases, waives and forever discharges the
Released Guarantor from any and all claims, demands, rights, disputes, actions,
obligations, indebtedness, indemnifications and causes of action whatsoever, at
law or in equity or otherwise which such Landlord may now have, may ever have
had, or may acquire in the future against the Released Guarantor pursuant to the
Released Guaranty. As of the date hereof, the Released Guaranty shall be
cancelled, terminated and of no further force and effect and the Released
Guarantor shall have no further obligation thereunder.
14.    Notices. Any notice, request or other communication to be given by any
party hereunder shall be in writing and shall be sent by registered or certified
mail, postage prepaid and return receipt requested, by hand delivery or express
courier service, by email or by an overnight express service to the following
address:
To Guarantor:
101 East State Street
 
Kennett Square, Pennsylvania 19348
 
Telephone: 610-444-6350
 
Attention: Chief Executive Officer
With a copy to:
(that shall not
constitute notice)
101 East State Street
Kennett Square, Pennsylvania 19348
Attention: Law Department
 
 
With a copy to:
(that shall not
constitute notice)
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Attn: Neil L. Rock
Phone: +1 212 735 3787
 
 
To Landlord:
c/o Sabra Health Care REIT, Inc.
 
18500 Von Karman Avenue, Suite 550
 
Irvine, CA 92612
 
Attention: Chief Executive Officer
 
 
With a copy to:
(that shall not
constitute notice)
Sherry Meyerhoff Hanson & Crance LLP
610 Newport Center Drive, Suite 1200
Newport Beach, CA 92660-6445
Attention: Kevin L. Sherry, Esq.

or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by email shall be deemed given (i) if sent by email
before 5:00 p.m. (Eastern time) on a Business Day, when transmitted; (ii) if
sent by email on a day other than a Business Day or after 5:00 p.m. (Eastern
time) on a Business Day, on the following Business Day.
15.    Miscellaneous.
(a)    No term, condition or provision of this Guaranty may be waived except by
an express written instrument to that effect signed by the affected Landlord or
Landlord, as applicable. No waiver of any term, condition or provision of this
Guaranty will be deemed a

7





--------------------------------------------------------------------------------



waiver of any other term, condition or provision, irrespective of similarity, or
constitute a continuing waiver of the same term, condition or provision, unless
otherwise expressly provided.
(b)    If any one or more of the terms, conditions or provisions contained in
this Guaranty is found in a final award or judgment rendered by any court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining terms, conditions and
provisions of this Guaranty shall not in any way be affected or impaired
thereby, and this Guaranty shall be interpreted and construed as if the invalid,
illegal, or unenforceable term, condition or provision had never been contained
in this Guaranty.
(c)    THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA, EXCEPT THAT THE LAWS OF THE STATE A FACILITY IS
LOCATED IN SHALL GOVERN THIS AGREEMENT TO THE EXTENT NECESSARY (I) TO OBTAIN THE
BENEFIT OF THE RIGHTS AND REMEDIES SET FORTH HEREIN WITH RESPECT TO SUCH
FACILITY AND (II) FOR PROCEDURAL REQUIREMENTS WHICH MUST BE GOVERNED BY THE LAWS
OF SUCH STATE. GUARANTOR CONSENTS TO IN PERSONAM JURISDICTION BEFORE THE STATE
AND FEDERAL COURTS OF CALIFORNIA AND AGREES THAT ALL DISPUTES CONCERNING THIS
GUARANTY SHALL BE HEARD IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF
CALIFORNIA. GUARANTOR FURTHER CONSENTS TO IN PERSONAM JURISDICTION BEFORE THE
STATE AND FEDERAL COURTS OF EACH STATE WITH RESPECT TO ANY ACTION COMMENCED BY
LANDLORD SEEKING TO RETAKE POSSESSION OF ANY OR ALL OF THE LEASED PROPERTY IN
WHICH GUARANTOR IS REQUIRED TO BE NAMED AS A NECESSARY PARTY. GUARANTOR AGREES
THAT SERVICE OF PROCESS MAY BE EFFECTED UPON IT UNDER ANY METHOD PERMISSIBLE
UNDER THE LAWS OF THE STATE OF CALIFORNIA AND IRREVOCABLY WAIVES ANY OBJECTION
TO VENUE IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF CALIFORNIA OR,
TO THE EXTENT APPLICABLE IN ACCORDANCE WITH THE TERMS HEREOF, LOCATED IN THE
STATES THAT THE FACILITIES ARE LOCATED.
(d)    THE GUARANTOR, BY ITS EXECUTION OF THIS GUARANTY, AND THE LANDLORD, BY
ITS ACCEPTANCE OF THIS GUARANTY, HEREBY WAIVE TRIAL BY JURY AND THE RIGHT
THERETO IN ANY ACTION OR PROCEEDING OF ANY KIND ARISING ON, UNDER, OUT OF, BY
REASON OF OR RELATING IN ANY WAY TO THIS GUARANTY OR THE INTERPRETATION, BREACH
OR ENFORCEMENT THEREOF.
(e)    In the event of any suit, action, arbitration or other proceeding to
interpret this Guaranty, or to determine or enforce any right or obligation
created hereby, the prevailing party in the action shall recover such party's
reasonable costs and expenses incurred in connection therewith, including, but
not limited to, reasonable attorneys' fees and costs of appeal, post judgment
enforcement proceedings (if any) and bankruptcy proceedings (if any). Any court,
arbitrator or panel of arbitrators shall, in entering any judgment or making any
award in any such suit, action, arbitration or other proceeding, in addition to
any and all other relief awarded to such prevailing party, include in
such-judgment or award such party's reasonable costs and expenses as provided in
this paragraph.

8





--------------------------------------------------------------------------------



(f)    Guarantor (i) represents that it has been represented and advised by
counsel in connection with the execution of this Guaranty; (ii) acknowledges
receipt of a copy of the Master Lease; and (iii) further represents the
Guarantor has been advised by counsel with respect thereto. This Guaranty shall
be construed and interpreted in accordance with the plain meaning of its
language, and not for or against Guarantor or Landlord, and as a whole, giving
effect to all of the terms, conditions and provisions hereof.
(g)    Except as provided in any other written agreement now or at any time
hereafter in force between the Landlord and Guarantor, this Guaranty shall
constitute the entire agreement of Guarantor with Landlord with respect to the
subject matter hereof, and no representation, understanding, promise or
condition concerning the subject matter hereof will be binding upon Landlord or
Guarantor unless expressed herein.
(h)    All stipulations, obligations, liabilities and undertakings under this
Guaranty shall be binding upon Guarantor and its respective successors and
assigns and shall inure to the benefit of Landlord and to the benefit of
Landlord's successors and assigns.
(i)    Whenever the singular shall be used hereunder, it shall be deemed to
include the plural (and vice-versa) and reference to one gender shall be
construed to include all other genders, including neuter, whenever the context
of this Guaranty so requires. Section captions or headings used in the Guaranty
are for convenience and reference only, and shall not affect the construction
thereof.
[Signature Page to Follow]





9





--------------------------------------------------------------------------------



EXECUTED as of the date first set forth above.
GUARANTOR:

GENESIS HEALTHCARE LLC,
a Delaware limited liability company
By:             
Name:        
Title:         




--------------------------------------------------------------------------------



LANDLORD:
_________________________
By:             
Name: Harold Andrews
Title: Chief Financial Officer




--------------------------------------------------------------------------------



Exhibit A




